 

9 Ooien States Dwr Covet
ee Sourreas Dixie of Ned York _
© :
S

ASDREES VAIL, , 19 CV 2024

 

 

Paste a VERIFIED CompunsT
-AGAIAST > Oo Ge Aaiod Ne,
~ OS 1q-ev-,
oewyesez. Geds2Al Hospi sac,

OC | Obey Tea
Da. Viseedt Cade, MD, | DEMDED
VOM ye
, Deka pants, )

Pansripe Arseres VAIL For wis versie
— -CompunrtT SraTES AND Al\eces As Follows "

!) Ts Cooer URS Souspcnian PUBLANT To
2% OSC, SIZBL Ais weriod 1g BASED
Ors DwWeenrly OF CHT ZEASHIP,

2 Tus Court HAS Supplement Cpesde st)
LousmrGTIaD TO HAZ THE STM Torr
Cums porsonst To Mencie DE Tine

2% UOsS.c, S \VR6Y,

DAGE | oh IS

 

 

 
 

_ Case 1:19-cv-02021-CM Document.2 Filed 03/04/19 Page 2 of 27 —

3) Venve Peope dey Lies IS THe GoutHers
Distuer of Nec Youk Reaguse PuastiPe —
— Resspes A THE SoorTnens Pisreict + |

4) Yarsnee Asner Jae IS asp was aT All
Times Gelemsr crevTo A Cim%d of |
THe. Qeare o® Nes Yoth asp A ONtaras
—6 Stary Giriesd . SS :

§) Upon INFOWATION AND Rebel DeLespAsstT
Yocnesrer Godrstat Hosp ita \s A Corpowmnion
| ISCOTPOMMTED ONDE THE Laas of THE
Stik Ned Voth. ASS DES BoV1xcSs

Latin THe Cmy of Moctesne , Cousty of

; Monrtoe , STATE of Need York.

() Upon INFOZMATIOA ASD pelle pefespAnt
De. Vincent CHade, WD) 1S A PHUSICIAN
UcedSStb TO. Pkactice His proPessind IN
THe State ok Ned Voth AST MAIDTAINS
Oy Mics Fet THE Plnctice of Sorcery |
INS Mersoe Cousty, DeFessAcr Herts _
AWD  Hocds HM Cut TS THe poBuic.

— pAGs Z PIE
 

Case 1:19-cv-02021-CM Document 2 Filed 03/04/19 Page 3 of 27

i

aS B Competennt AND susce. PHASICLANS
Psd SotGeon AND cCapaBle OF PRoPERcy
DIAGPOSING, TREATING BAND CHLING TOR,
INAORIES, ILLSESS ANTS DiseAse AND a
— CAPpERE ce PROPELLyY AND Skutiwlly
PELFORMIAG . OPELATIONS Ons THE HOMARS
oDy AND CAPABLE CO Property AOD
Nau eolly TEEMTIOG Asp CAMPG Ft PERSO
Phot TO, DOBNG- ASD > FoMowoiSe SORGERY -

Exnustion OF dpnyais rea feue vies, +
Gospitionss PRECEDES TT

 

 

| 2) Os on Moot Decemner CS, 2018 ay

CORTE Notice of CLAW WAX PRESENTED

To Delerparts Dez. Uidsertt. Cana, Hd.
aASp PocHesTse Geseaar. H OSPITAL BYD

THE Notice CR CLAIM LAS FOCLOATEED To ©
peers UCM , THE QDMA SISTZOTOR ©
Fot RocHesttt Geseuu Hospitee,

9 ‘Derewondr VOM DEMED | THE CLAIM»
ASTER A CURSOIY; BIASED SOMMARY/

EAMIDATIOS IS WA LETTER DATES Deccuneer
@, Cole ,

pAGae z.08 \S
 

 

Case 1:19-cv-02021-CM Document 2 Filed 03/04/19 Page 4 of 27

 

Pervious Lassorrts Ray Pun ance

64) « Yuasnee Yas Sites No oTHee LaSSuIT(S)

Vagus win THE SAme FACTS WVOLJED:
IS THE INSTANT ACTION, oo

 

STATEMENT OF FACTS.

10 Prow To: THIstiee MoVING To Mend Rot
| Counsty , STATE Of Ned York Fe pZpAey
oF LolF, PAwTIEF ResreD IN Los
Anceces Counsty (SAMA Mo\ica) STATE -
of GqURORNIA ANTS WAS LSDELGOIAG

TREATMENT Font YP CA,

ah Ons OR ARO Appi. 30™ } 2014 Rawsnee |

PRESENTED To THE CuERGENY DEpPACHEDT AT
Pocussted Generar Hospira. aecause. Paatice

- | Ingesrers (asa\louen ) FOREIGS ORKECTS C2. |

AA Barnes),

1D) PumatiFe Loas ExAMINED By THE Eueedercy
Room Fiysiciad(g) WHO COMSULTED. UIT
THE Casteosntezsuoéy, (6.L.) Depaumant

REGNIDING THE Reco DED CoOése oe AcOn ,

pace F wt Ie
 

Case 1:19-cv-02021-CM Document 2 Filed 03/04/19 Page 5 of 27

(3) THE GL. pRygiaan) askep, Laatse Te
Cones To AS exmoscopy, (E,6.d-)
PRoceDRe TA. WHICH A CAMSRA IS passe D

—TYPaUGA «THE PaTIEATs MOoOTH ANTS Dapar
| THe SSOPHAGLS | INTO THe STO MACH ANP oe

MAN TESTING. To Senge Sow (ase PELE)

THE LapriGd Bovy- IHIs 1S A Widely AceepTED /
STANDADTDS ANTS Commo, PLACE PROED OLE
Rog ZEMOUING StaAdl\woeD. FoRrEiGs Gonits:
ELOM PAS. PTViDLALS DiGestnVe Track.

IY) Pua dtiee toe GAS “ACCOMPANIED By His.
—“bseadtDy: DISCUSSEID THE. RISKS AND BENXeiTs —
LOTR THE Castros yretOLaGisT ANTS LUTIMARLY ©

— ACREED To THE ENDOSCOPY CE.c» » ON DEL

ANAESTHESIA :

WS) On op Atoor Apne ao 2o01F Rerwniise -
AWokE FROM THE ANAESTHESIA IN. INCLEMWALS
PAW AND LSAXS SHOCKED AND APPA\leD TO

‘Dixove, THAT DeFasnanr “De. Vincest |
Cope, Hd. HAS PELCORNED LPpas Pasnet
A Hatol BSD INVASWE Operation: AL

Ex PLORATORy LAPAREToOMY , GASTROTOMYY LOT
FOREIGN Bony ZENOVAL, a

PACE 5 of ha |

 
 

 

Case 1:19-cv-02021-CM Document 2 Filed 03/04/19 Page 6 of 27

1D Rawnee WAS HosprTAUzeD For TEURDAL
| DAYS AND US IA EXTREME. PAIS ANTS
ENDSven A LENGTHY ANS PROTRACETS
( Recaety AS AN INPATIENT AT KecHeseR
Generar Hosprtac. oe —

IZ) Arnis WauLT TO INssury, PunaTice

— Fortyee LEARNED THAT DEFENDANT De. Vincent

—G AM, MoD). GEeAL SUVGEOS BCC UMEDS

worth TePemANT Kocrester Gereade. Hospitac,
— WHom TRaistice HAD ROT MET Phoz TS THE -
— OPEWATIONA, HAD Takers Upod HIMSELE To PeRGorm

A Maso? , RADICAL ExTPEMS AND IQVAyVve
OPERATION Ons PUqIATIEER LOHICH LoAS Wiplopths_
ON NECESSARY AND NoT bLIDCATED AS Tea
MET FOR THE conDitiad From voHic

Phanirise vars sue SG ASD SHOUD Sot

HAE BEES PERSORMED ,

Is) Try AwTION TO PERFOLHING OWECESSARY
OPELATIONS ON Prati Fe ) Te QexnAnrt S be,
Vincast Coane, UID. AD RocHlesteR Geaatke

~ Resp Tac PERROMMED SUCH GREED) Qo
NECIGLENTLY , CARELESSLy. AND USS aSolly

Thar AS A ResUEr oP THe Sonceay Goren

Atiows ), PuAIstice- SUCLERED: StRGIS. ASD
pe GOR IK
 

Case 1:19-cv-02021-CM Document 2 Filed 03/04/19 Page 7 of 27

peDHMest ISQOXy To HIS pieestwe BST EMA,

And’ HIS STOKHACH AND ABDONERS IS SCARRED |

ANd DISTIGURED SecAsty BND PELMANESTLY 5

) THE agones AND DAMAGE TS Baaniee |
Pi\legem weeps CALKED Solely . By THE WEE-
LICENCE | CARELESSNESS ANS Peckinssness
oF THE DEPENDANT |

29) Deresvnars Loene. NEGUGENT IS unt |
THey FAI LETS TO PROPERLY DI AGYOSE Any>
qReAT /tanyTiFFS Disomber By PELRWAdG
A MASOL, OA AECESSALY INJASIVE, ANP
RADICAL CPELATIONS On Paar Fe wHicy
oes NOT INDICATED AND SHOUD Not -

HAVE BEEN, PELSOUMED » In THAT THE Oprh-
ATIOWS WAS PERFORMED IN A NECUGEST ,
Reckisss AND LdsSkiWFal MANE y rs
THAT DeGeXxDAdTS FAILED Te FYellood ycc-

<preD MEDICAL PRacmce IN EXAMING ANP .
TREATISG § PLaInTIF¢e AMS THAT THey PAID

To OSE THOS. BEST QORCEMTNT, ASD AS A
gsucr of Such Faure , TO DIAGIOSE
PaIsTiEcesS Disogper — propiby AND TREAT

Rantive THetec® ) is THat THe FAILED

pace Z oe ‘<
 

Case 1:19-cv-02021-CM Document 2 Filed 03/04/19 Page 8 of 27

To PRopey ADVISE Panne ot The DANGEL

oe Sec OPeeAION

2) by REASONS a. THE. Penecone Poanssni ee |
WAS SOfPeRED Gleat PAINS ANTS Se00S
PELMARENT 9) NQOWIES, HAS SsURPERED Gleat
MENTAL ANGUISH, HA GEED Conpells To
SECURE MeDICM AID US AY eMoer To Cole

OR MINIM22. HAS INSSORIES , LAS Bed AND
Wil Be ONAase To Fellas Hs Usoxt
CLCOPATION ANT boill B@OIRE FoR AS

LODEFVITE PrUspD ar TIME FoRter MEDICAL |

AD AOD | ASS ISTARSE. «

SECONTS CROSSE Of ActioS - FAILURE To
OBTAIN | INEORMED CONSENT _

 

 

 

aD Pua rstiee RERERTS PRLIGATHS THRs

ai,

- 23) Prion. To PEL ROMANCE of THE. OPEVATION.

oN Pumnse By Defedtnadra Pe. UINcEST
Coane, MM Ann” BocHestee Garedac

Heap TA POAINTIER HAD NoT Spokens

OTH be CHANG OF AMY Me Bel of
| PACE. B el \S
 

"Case 1:19-cv-02021-CM Document 2 Filed 03/04/19 Page 9 of 27

oT He Pera a su00 Pt Boer Estep leet -
Hospitan. | -

_ i) DePeasnansts CANE AND Ra FALE

To pDiscess To PRaidise THE

KUASONABLS Fofeeen Rue @USks AND Peps
IXNVOLVETS LS Sud} SO Copepation) AS
A. PeASOHARLE MEDICAL PLAC rIC\GNEZ Onpeld
SIAILAR CICCOMSTANCES Woold HUE Disclosed,
INS A MANNER Pag Puadtice To HAke
A kote nie EVALOKTION THERES. |

ts) Defeats. OSED | Poamscrice THE Dory

AND cCBUGATION oF MAINE fan), Ay AND -
All Risks oc SocH OPERATION ANd THER, :

FAR. To DO So precusDOs Raw ice
Tks MAlUNG A VAUD AND INYTogHeD
—CORSEIT TO SocH CPELATIO SS Lo!

a 2) futinniee. 2 DID Nest awe A VALTD INSOWAED

CNSENT To THe WoUcery DE LPORMED pos
Him By DePensoa STEMANG At THE -FAQUTES
OWED AND cpelateo vy 1 Detesbr WT Fooueset
Gane Hrasp irae :

| PAGE q oP |%

 

 
 

‘Case 1:19-cv-02021-CM Document 2 Filed 03/04/19 Page 10 of 27

TP) Paastis® woeoed KOT HAVE UNDERGONE AND
CONSENTED Te THE EXDOSCOPY, (E.6.,
Ie HE HAD kpoord THAT THe OREtAtiod
PELFOWED. By DR ViscedsT CHAS, HM.
Wovds CeCe WITHOOT Pawnee knovd -

Lance. UdtHice He ooAaS ASG=eP UNDER ANAED _

TMHESIA AND OAS OEE To ConMonric ate,

a DePeawners CANS Ars ZEW PELESIMED

A MANOR GEE ALTERYOG  Opedatiod ON ©
Fuaist ite UN THOT His kaQrrLenge , AUTHCRIAATION

Of CONSAT AD Dip SO IN A DSR, ;
IND) LECT ASD sen FASHION:

®) Dererpnne awa ast RGA FALSS TO
Bolla, IWGoGA Raw 8 THE Usks ASP
Pets of. THe SPERATION | / ANID Soc! LAck
(OR (NEOINER CONSEAT Laas A Pox (MAE
CASE Of | PUTS I sougs- Fok WHICH
eecoUety IS SOUGHT.

a Ady CotsedT COMED by THE DEPENDENTS

From Puadstice was MOUALTS BECHOSE.

DeCaexpanrts LOROSER MY, LOITAHELED FROM
pce JQ OR IK

 

 

 
 

Case 1:19-cv-02021-CM Document 2 Filed 03/04/19 Page 11 of 27

~ Ransnee: THE Seat OG WHE Bes AND PELL
ATTENDANT OPS SOC Oveaation | AMD ALY CoPsarsT
6 CRTM NED 7 LOCUTTENS OF CORAL, GOSS SOT i VACITS

: Ay MNGSRMED CONSE

3). By Penson oF THE FOPEGOING , Peal STLES
WAS SOERED CRERT PAINS. ASd SEMOOS
PERUANOST IISQOUES , LAs Bees Copp leT> TO
SECORE MEDIA_AD IS AS Bert To com. On Min\-

IME HIS) WSQOWES HAS BeeS AM Lust CONTINUE. |

TO RE Uda TO Fellad. Als Osoal cccopation
ASD Ldai\l REQOIRE For ENS SEC ALTE. Paoy |

ot TIAL FORTH EL. MEDICAL AID AND. PSSEAANE _

| Ti Cparse OF aetioss - MEDI :
MALTA CE | oo

 

- ) Romaine REpETE “PAZAgtapHls (\- 3).

ZB) Opod ofouiios MO eeLie® , THE Viouxionds |
oR ePesDANSTS © Coase ays 2OW, THE
 UAXSOIUES AND DAVIE To “VYlapsuice FORHEL

CONYSTED OF AMOR OTHEL THAKS » THAT
THE Delesonadts By THOUSWES. AND By
Th Hele ALEMS , SELVASTS ASD EMpley&S , ON

PACE WW o¢ IS
 

 

Case 1:19:cv-02021-CM Document 2 Filed 03/04/19 Page 12 of 27

THE POSWSESS CE THE DiFasDaNs Ben Is THE
| | OPE, ok THEI ALTHOUTY, INS THE SEpuicES
PESDELED TO THE PLATE pre Cpeutivery ,
OPERATIVELY, POST- OPELATVT MY ASD WwW THE
—AGTEZCRRE Dy oT POSSESS THE BASO MBE
Ds cne£’ of CeMmd¢, Skull aNd compEetedrce —
Tet IS. o@DAAiey. PosSesssD PW THe PEd-
DINCA cH soc SERRE By pHLgicAS, Hosp -
TALS AND PERSO SEL PRactiadrG THEI Bootaess
OL Prctesio DS THE conmudrty) Sot THE
DECREE OR Specac LAXQOIEDCE , sfull ~arxsd
| ExPeVIEnce NECESSBRY IA THE Exese OF: THER
LEARSI NG Skill AD COMPETENCE ANP THE
| yopuicarios THEpe ok INTHE SeQUICES To. THE
Puaps7 G2 Fe Colkiclt THey Loege euployeDd ?
DD Not Ose THeld REST NpceweoT I Exet-
SING THE SE Mim APpeyUSG “THER krerce /
DID Nop Colloid HE RecepreD PeActice ASD
PASEDME IDNs THE ComMuys ITY PND Folla de
DOACCEPORLE PRACTICE AND POEDAE. / LOFTHHELD
From ANTS GAVE LOM , ELLOWEOOS AD AL lO-
UreQuere WrotuMiond AD DikectionS 10
Foasif2 AND THE PERSORS TREATING ASD ©
CORING Yairi | | VESDERED SEWIKES To Parsi
OS SLO DB EGUGEY ASD UWPLOPEL UAL

PAGE i2. oF 16 7

 
 

 

Case 1:19-cv-02021-CM Document 2 Filed 03/04/19 Page 13 of 27 _

AS TO. CAOSE HUA INQDY,

34) ‘by ZEPRONS © oP THE FEAREGOIKG Vat
LOS SUBSTI Mb DAVAGED »

“Foorry CAOSE of Actios- Breact of

ComT wat __ a

 

25) Vuonsnfe  ULPEATS pAwMCUPHS | Tatayart
ay oe

—%) Ox SL Awoot Apu GS, ot? = Yainsnfe
ErxQloye THE Semoces OF THE  TelLasnqsTS
TS Uppece AS Gsoscspy (¢.6.D J od
Kassie iso pS ATIEMPT TO Nove THE
Forced BOWEN § FRow VAINTICES GL, tect,
LOWICH bors ORSocenSSOL AR THE Formas
BODIES Loede. Too FAR PORVESSED 1D
Pua DOTESTIMG,

a) THE ECE SDAATS Ayo De Viress Can Hd
iS) Brea C@ Tae Conriner WITH |
| TAUNTS, IS Violpfiod oF THEIL Dofies
OR ENPLYYMENT, HSS IS AN OSPiCfESSIONKK
ASS OSREL-HAMED MAKE, Took Opor

PACE WB of 18"
 

Case 1:19-cv-02021-CM Document 2 Filed 03/04/19 Page 14 of 27

— THeusenes TO pero A Ranickl,
UNNECESSAALY ASD GATDISAL OPERATION OS
| Pps Lona HE DID NOT COmedT To,

8) Conse query Peat Pe Aas see _
PIMPUEs, | ,

Firm CAOSE Ot acto - NeoUast AS
Ty ESUCAt Os Oe EMOTO DSTESS

    

<3) Rowse eRe. VORA \ ~Tatoocy 5

®. DeSersonsrs CsAKG ASD raat DEED
LOTR THE STENT TO CHOSE, OL LSITH THe
“kasadlenee TRAT Bee LOOUGD COR SNELL

| Mest (AL DISTESS, TS. Venus | ee

om 4S THe, Reeecoldc Actios oo DEPOINATS
(Colac Aws eal WERE LO Vege, IARUCIOUS v
LOOASTON ASS WERE I Sfeasnets re © CASE

 Rapsri@ MOOT ASS CUSTOM IOSESS,
SKIENy , DEPRESSIONS / EHBAVASHE DY As a
| Sttocle | |

4 Ys Wh TALE cB THE FEREFONG Rang |
- PACE IY oF 1%

 

 
 

. Case 1:19-cv-02021-CM Document 2 Filed 03/04/19 Page 15 of 27

US MADRE TO SOE SEVELR SUOTIOOKE
ASD MEAG Sof AG ASD DISTUAS ,
| SEEDERS KES | pwney, BEPESION PAS SNE.

Sct L CASE: ce ACTION - THe. CLAS
AGMOST Vo |

 

Wy Reareie Peper RceneHs 1 TARO 4,

Yd) Defesoner VOM IS THE Pr MUNISRRATOR

Col Tekexmndt CEH ans Has THEE
PUINGAPAL pease OER BOSISss 1H THE
TE. Ov FESS ey Vad.

4) Deleon VERA OS DUSTER oe
pePesomnr Vat Case Ai prpelO07

Dh. Unscexsr CWROG IN PEROBL ;

YoR Wee Trt STRETTON | _ DEM aS
oe\l PQ GapawRNe TO SC@EES, TRS

 GOPEWISE ASD Tai pune Tere cuploes

GES ASS SOARS ,

40) DeCespe Vor | save GIRLY Quen
| To TUS Sopa, THEIL cup loyeed

PAGE IS ORY

 
 

Case 1:19-cv-02021-CM Document 2 Filed 03/04/19 Page 16 of 27

(ACESTS AWS: SEUASTS ALD AS A BHECT
sp PIX MATE Chose OF THe Pes ,
— OU\SSISAS , POUCIES ASD COSToUS oe

 peRENTANTS PLAT gra Bead.
| IspPrebd: a

| in Deleasonars. Vv CM ASD. Rark ACE
YEN PAOD OODEL THE THEOKY oh
TRESPONDERT Spe RIO’,

| Sasi CAOSE QR pesos Chas

4 Pawsi& cepa prDgiapHs | tHtocen
| UF. Soy

‘) Desoiers S Cay se. AWS KGW wddertooe
| PA SYECAT (Ops Ox Yunus Te Loniclt 9
We pM ot GWe GAS was Ly SABLE
Ts ps 3S) 4 Kars Ait Vowenty

7 COSEMST

s) De Pennants Dr NOT Gwe Peas 22
i PDA SPP CLTONITY To MMe A DEOSON
cotter Sock Lite ALIS

| PAGE 1G oF NB

 

 
 

Case 1:19-cv-02021-CM Document 2 Filed 03/04/19 Page 17 of 27

SPLATIOS, MSS DR sO DS A Waly,
OWDEL HAADED WAY»

- 3) Deke sats PETOSS CO2ZE MAUCLOYS ,
| us [MGoll ASD bQsoi SG AWS Cosze |X

cope. DINEEGRCD TO WASTES LOISHES uo

well RRING «

MO As 4 LESLET , Pap sries we Based
— QoeSTRATM Y AAGAED,

PeryeR Fo? PEUEL

 

3D Rudtice Seeks COmPESSITOS, DAMAGES,
ACM AST BDEfENDAST 1S THE MMos ok
Five MiwuoX DeLLAIS ¥ 5, 000,000 | “OD,
Sonsitly mS sNeully |

=H) Roa isstiee Seeks PONTE DAMAGES
Acakitsr Deleamadts CHANG AND
6h RGM OID THE AMSONT OF THREE UiLUON ©
DOWLAYS + 3, ©00,C0O™ OSTID, EAM,
INSDIVIBORLY

WEEPORE, Passe ‘Puy “cat NS

Pe Iz oF LY
 

 

Case 1:19-cv-02021-CM Document 2 Filed 03/04/19 Page 18 of 27

Carey ALAGS To PuinncR vae Bevel |
Le@vesep pe sll AS GAA Sood
ofte, Reel AS LAW BSD EQOITY
ALLS INCLUDING ATIOROES VEES |

‘Fepaony 2229 X VN QV

Edt ELOY HOEst, NY, V\srre Wc ate
a l6co Weta ST
EAS{ cuuyorst WY

VELITICKTION 7
Site o® NGO ete)
Consy of Bore)

Lr Daren WD. VAIL BEG Dow S SOCKS

DEPOES as skys) Law He apne

DS THe ASOVEENTTIED AcTiON ASD HAVE Lepr
ASD lama THE COMETS cE THE FoGlonk Ueatiex

CoMPAIST BS hong ITS COMETS To & Toc Scept

AN To MATERS SED TO 2 AllERED Oped Wrowm{iod

PSD Bebe ASD AS To Those MATERS Peele TRE |

SORTS na Pate METHK | X. Luddy

2B May Ce ERponey Zolq | ASE WD, VAIS -

 

 

| oo, ERNEST 0. OMOROGBE
. Notary Public, State of New York
. Registration #010M6152449 '
0 2a Qualified In Suffolk County
: eee Commission Expires Sept. 11. 72 52

YACE VS oF UY

 

 
 

_ Case 1:19-cv-02021-CM Document 2 Filed 03/04/19 Page 19 of 27

Unweas Svatey Disact Court
Seorvtisas Dystacd ce
ASRESS VAIL,

 

 

 

Rance | Ceeneicare oF
YL Met Rotso nt
“AG MUST — | 1 CRY Zea
Kee ene. Gent Hes KE, |G. Befios Wo.
VOM, | 9-CU
Dy. Uoacesr CHA WTS, .
| Dee SDANTS

 

 

: —_—

Tse UNE, ppendre Plo: Se, Here By
cegnicy THA ALTHOOCH CRR ZO\i-c, IS vot
RESUICED Yar Pro S -PUINTIOR, LD UWE
AOA THELESS CONSULTED GtTd Ar CYST ONE
Prysicl AS UCESSED TO Pucca MESA AS Ned
| Yoth GME Psp Otto TL eee To Be ky sou) -
LETCEARLE DO THE TENANT ISSOER LAVOE 0D
THe actions £& Whe er Tir TREY VS
A BASOAKME Bay LTHE CoMNENCENEST OF
THIS ACTION, Asp T Porter Secs TO Ly |
Patty Od ee DOCTINE oF TES IPSA CoguiTeh,

FEBRty 72, 2014 XL Qs OR

ERNST Chu pots SY Pawnee Unie
Case 1:19-cv-02021-CM Document2 Filed 03/04/19 Page 20 of 27
I$.44 (Rev, G67; CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)-

Sywngees VAIL ) HOSE PLOCHESTEL, CONTAHENP,

ZT, AL ’
(b) County of Residence of First Listed Plaintiff BLOW County of Residence of First Listed Defendant ‘B . Ca)

(EXCEPT IN U.S. PLAINTIFF CASES) (IN US. PLAINTIFF CASES ONLY)

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

 

(c) Attorneys (Firm Name, Address, and Telephone Number) Attomeys (if Known)

by Ween ST 25 PortAas Ae
nest aa Hoesr AY )\Sfo Yorke NEL Sy [G6C\

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IL BASIS OF JURISDICTION (Piace an “¥" in Qne Box Only) Ill. CITIZENSHIP OF PRINCIPAL PARTIES {Place an "“X" in One Box for Plaintiff
(For Diversiry Cases Oniy} and One Box for Defendant)
O 1 U.S. Gevernment 3 Federal Question P DEF KG, PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State w . 1 Incorporate SH rincipal Place O4 ter
of Business In This State
O32. U.S. Government NR Press Citizen of Anather State 2 © 2° Incorpo Gaby Principal Place o5 xD
Defendant (Indicate Chizenship of Parties in em £1) of Business In Another State
Citizen or Subject of a o3 O 3. Foreign Nation H6 O46
Foreign Country
IV. NATURE OF SUIT (Piace an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.
I “CONTRACT : : TORTS : : FORFEITURE/PENALTY _: __-. -BANKRUPTCY OTHER STATUTES
O 110 Insurance PERSONAL INJURY PERSONAL INJURY [57 625 Drug Related Seizure O 422 Appeal 28 USC 158 0 375 False Claims Act
O 120 Marine 1 310 Airplane 365 Personal Injury - of Property 21 USC 88) {0 423 Withdrawal 0 376 Qui Tam GI USC
O 130 Miller Act © 315 Airplane Product Product Liability OF 690 Other 28 USC 157 3729(a))
O 140 Negotiable Instrament Liability 0 367 Health Care/ . 0 400 State Reapportionment
OF 150 Recovery of Overpayment | 0 420 Assault. Eibel & Phanmaceutical _ - PROPERTY RIGHTS O 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 0 820 Copyrights O 430 Banks and Banking
O 15] Medicare Act 0 330 Federal Employers’ Praduct Liability 0 $30 Patent 0 450 Commerce
0 152 Recovery of Defaulted Liability 1 368 Asbestos Personal 11 835 Patent - Abbreviated 0 460 Deportation
Student Loans [7 340 Marine Injury Product New Drug Application | 470 Racketeer influenced and
(Excludes Veterans) 1 345 Marine Product Liability 0 840 Trademark Corrupt Organizations
0 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR. SOCIAL SECURITY — O 480 Consumer Credit
of Veteran’s Benefits 0 350 Motor Vehicle O 370 Other Fraud 0 710 Fair Labor Standards O 861 HIA (13951) 0 490 Cable/Sai TY
7 160 Stockholders’ Suits (7 355 Motor Vehicle 0 371 Truth in Lending Act 0 86? Black Lung (923) 0 850 Securities*Commodities/
(1 190 Other Contract Preduct Linbitiry 1 380 Other Personal {7 720 Labor/Management 7 863 DIWC/DIWW (495(p)) Exchange
1 195 Contract Product Liability | 360 Other Personal Property Damage Relations (7 864 SSID Title XVI O 890 Other Statutory Actions
O 196 Franchise Injury © 385 Property Damage O 740 Railway Labor Act 0 865 RS] (405(g)) 7 89% Agricultural Acts
2 Personal Injury - Product Liability OG 751 Family and Medical 0 893 Environmental Matters
Medical Malpractice Leave Act OF 895 Freedom of Information
[—__REAL PROPERTY __ CIVIL RIGHTS _ ... ‘| PRISONDR PETITIONS -|0 790 Other Labor Litigation FEDERAL TAX SUITS Act
O 210 Land Condemnation © 440 Other Civil Rights Habeas Corpus: G 79) Eiployee Retirement O 870 Taxes (U.S, Plaintiff O 896 Arbitration
O 220 Foreclosure O 44] Voting OG 463 Alien Detainee Income Security Act or Defendant) O 899 Administrative Procedure
7 230 Rent Lease & Ejectment 0 442 Employment 0 516 Motions to Vacate 0 871 IRS—Third Party Act/Review or Appeal of
0 240 Torts to Land G 444 Housing/ Sentence 26 USC 7609 Agency Decision
0 245 Tort Product Liability Accommodations 0 530 General _ 0 950 Constitutionality of
O 290 All Other Rea! Property 0 445 Aimer. w/Disabilities -} 7 535 Death Penalty IMMIGRATION . State Statutes
Employment Other: GF 462 Naturalization Application
17 446 Amer. w/Disnbilities -| 540 Mandamus & Other [0 465 Other Immigration
Other O 550 Civil Rights Actions
1 448 Education 0 555 Prison Condition
O 560 Civil Detainee -
Conditions of
Confinement
. Vv RRIGIN (Piace an “N" in One Box Only)
Original 2 Removed from O 3. Remanded from Ol 4 Reinstated or © 5 Transferred from © 6 Multidistrict O 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -

(specify) Transfer Direct File

Cite the U.S. CiyiL Statute under which you are filing (Dg nor cite jurisdictional stamres uniess diversity):
CS OS VEST et

Brief description of cause:

VI. CAUSE OF ACTION , ”
AAZs> MAL, DEG, / BPEACY OF Conia, 21e NYS

 

 

 

 

 

 

VIL. REQUESTED EN OC CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK. YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, FR.Cv-P. BSEOOOUNO comp. suRYDEMAND: — Ayes No
VIL RELATED CASES) PZOSGLEO poounve :
IF ANY (Bee instructions; ye — = DOCKETNUMBER — 7
DATE a SIGN RE OF A’ R. OF ORD
FY SQ 16214 OLN CINK
FOR OFFICE USE GNLY et oN LJ

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

   
 
 

 

 
JS 44 Reverse (Rev, 06/17)

Case 1:19-cv-02021-CM Document 2 Filed 03/04/19 Page 21 of 27

INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor suppiements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of mitiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed, The attorney filing a case should complete the form as follows:

L(a) Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
only the full name or standard abbreviations, If the plaintiff or defendant is an official within a government agency, identify first the agency and
then the official, giving both name and title,

(b) County of Residence, For each civil case filed, except U.S. plaintiff cases, enter the natne of the county where the first listed plaintiff resides at the
time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)

(c) Attorneys. Enter the firm name, address, telephone number, and attorney of record, If there are several attorneys, list them on an attachment, noting
in this section "(see attachment)".

IL. Jurisdiction. The basts of jurisdiction is set forth under Rule 8(a), F.R.Cv_P., which requires that jurisdictions be shown in pleadings. Place an "k”
in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.

United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United Siates are included here.
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.

Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
precedence, and box 1 or 2 should be marked.

Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 41s checked, the
citizenship of the different parties must be checked. (Seé Séétion LT below; NOTE: federal question actions take precedence over diversity
cases, }

UL Residence (citizenship) of Principal Parties. Thts section of the JS.44 is to be completed if diversity of citizenship was indicated above. Mark this
section for each principal party.

IV. Nature of Suit. Piace an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
that is most applicable. Click here for: Nature of Suit Code Deserintions.

Vv. Origin. Piace an "X" in one of the seven boxes,

Original Proceedings, (1) Cases which originate in the United States district courts. &

Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 ULS.C., Section 1441.
When the petition for removal ts granted, check this box.

Remanded from Appellate Court, (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
date.

Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
multidistrict litigation transfers.

Multidistrict Litigation — Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
Section 1407. ‘

Multidistrict Litigation — Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL. docket.
PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is ne longer relevant due to
changes in statue.

VL Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause, Do not cite jurisdictional
statutes unless diversity, Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized recepiion of cable service

VIL. Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 73, F.R.Cv.P.

Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction. Xe
Jury Demand, Check the appropriate box to mdicate whether or not a jury is being demanded. tA

VIII. Related Cases, This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
numbers and the corresponding judge names for such cases. WJ

Date and Attorney Signature. Date and “a civil cover sheet. +

a

5 we

» aa
ct

Psst fi
 

 

Case 1:19-cv-02021-CM Document 2 Filed 03/04/19 Page 22 of 27

~ AO 440 (Rev. 06/12) Summons ina Civil Action

 

UNITED STATES DISTRICT COURT

or the

set istrict of New York

ASOLes YO bye
Plaintiff(s)

Been ESTau bode Hosp tea
Be. Upscast CHARA MLD.

VOM

 

Civil Action No.

ee ee ee

Defendantts)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name_and address)
VM | —
2545| COEXFOD Bayne Rn
SOE Fo} |
Sguockisy PA 15143,

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are: \ ABTELA \/ A\ L

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

 

 

Date: :
Signature of Clerk or Deputy Clerk

 

 
 

 

Case 1:19-cv-02021-CM Document2 Filed 03/04/19 Page 23 of 27

AO 440 (Rev, 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

SOOTHER DISTIG Ce NES Yak

Oewrevs Vatu
Plaintiffts)

Vv. Civil Action No.

Pacvester Gers var Hosp ita,
DE VINCEST CHARGE ANID. ,
VCM,

 

Defendant(s}
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)
Da. VidcesT Curse , Wid
Coates ez Genet Hospi !

L494 Perera Avene 7

: AESTER NY 14/62! | :

A lawsuit has been filed against you. |

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you |
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attomey,

whose name and address are: (\ WESP Ge UO AL L_

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:

 

 

Signature of Clerk or Deputy Clerk

 

 
 

 

Case 1:19-cv-02021-CM Document2 Filed 03/04/19 Page 24 of 27

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if any)

 

was received by me on (date)

© I personally served the summons on the individual at piace)

 

on (date} ; or

 

C1 I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

[1 TF served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization}

 

 

 

on (date} 5 or
FE returned the summons unexecuted because 5 or
C1 Other (specify):
My fees are $ for travel and $ . for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

 

Server's address

Additional information regarding attempted service, etc:

 
 

 

Case 1:19-cv-02021-CM Document2 Filed 03/04/19 Page 25 of 27

AO 440 (Rev, 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT
for the
SOOTHES MST BRIG CR ND York»

Awwraces aye

Plaintiff(s)
¥v.

Pocves ter Genrer Poser,
DP .VINCEST CHANG, MAD,

VOM,

Civil Action No.

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address}

Vocnerxver Cersrar Wospira
IU2s Portiasp AVENUE

Moc Meer, Nv, 14621

A lawsuit has been filed against you.
Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.

P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attomey,

whose name and address are:
AADTELS VAG

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:

 

 

 

Signature of Clerk or Deputy Clerk

 

 
 

 

Case 1:19-cv-02021-CM Document2 Filed 03/04/19 Page 26 of 27

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (Q)

This summons for (name of individual and title, if any}

 

was received by me on (date)

4 I personally served the summons on the individual at (place)

 

 

on (date) 5 or

C1 I left the summons at the individual’s residence or usual place of abode with (name)

, aperson of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address, or

© I served the summons on (name of individual) - , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

 

 

on (date) Or
I returned the summons unexecuted because ,or
O Other (specify):
My fees are $ for travel and $ . for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

 

Server's address

Additional information regarding attempted service, etc:

 

 

 
 

: Aes Jay AY | aap <pKt8 POsy,

Case 1:19-cv-02021-CM Document 2 Filed 03/04/19 Page 27 of 27

 

 

See - es

&,
ors

gs
i
ail

ae
sw
zo

 

SG6EOS
i Oot "s 6& 7 02 4P ~ $005. 50°

003197320
AILED FROM ZIP CODE 10016

as
nr
i

ey es
pas
Pr

 

 

 

 

TT) -

Mf Se Clegh (tome)
OS Dsitier Canrr
DSooTHere DS smticy of DY yi,

. BS CMS Flap Sr fu, 240

News “bth SS Joos} —

pelleted baal ltd

(| NOL ee jon oy, CE Tr nt
